DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18-19 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Trankiem et al. (2003/0096060).
(prior art) discloses the invention including:
Claim 18; a blade substrate 12 having a substrate edge portion, the substrate edge portion having a tapering geometry with two sides converging toward a substrate tip (see Fig. 1); a strengthening coating 16 deposited on at least the blade substrate edge portion, covering the two sides of the substrate tip, the strengthening coating 16 including a nanocrystalline layer made of a mixture of titanium and boron (see para. 019, lines 4-5); and a metal-containing overcoat layer 18 deposited over at least a portion of the strengthening coating, the overcoat layer comprising chromium (see para. 020, lines 4-5).
Claim 19; wherein the strengthening coating includes an interlayer 14 between the blade substrate and the strengthening layer.

Allowable Subject Matter
Claims 1-17 are allowed.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507. The examiner can normally be reached Monday thru Thursday8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR FLORES SANCHEZ/Primary Examiner, Art Unit 3724